Dear Representative Fontenot:
This office is in receipt of your request for an opinion of the Attorney General in regard to the official state painting by Mr. Johnny O. Bell and Mr. Johnny F. Bell entitled "Louisiana" pursuant to Act No. 981 of 1995. You ask that Mr. Johnny O. Bell and Mr. Johnny F. Bell be permitted to do business with the State of Louisiana and that the State agencies sell prints and/or posters of the official state painting with the direct permission of the artists who hold the copyright privileges.
R.S. 49:170.5 enacted by Act 981 of 1995 provides as follows:
      There shall be an official state painting. The official state painting shall be the 1985 oil painting by the artists Johnny O. Bell and Johnny F. Bell entitled "Louisiana." Its use on official documents of the state and with the insignia of the state is hereby authorized. No royalties shall be paid nor commercial use be made of the official state painting by the state of Louisiana and the copyright privileges shall remain with the artists, John O. Bell and John F. Bell. (Emphasis added.)
From our telephone conversation, it is our understanding that the desire now is to have sales by the state agencies to gain a profit for both the state and the artists. However, this statute explicitly provides that the state cannot make commercial use of the official state painting, and without an amendment to the provisions of R.S. 49:170.5 any sale by a State agency or department would be a violation of this statute. We do not find that the clear provisions of the statute can be circumvented by the artists now giving permission for sales by the state agencies when this would be commercial use by the state as is prohibited by the statute.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely,
                                RICHARD P. IEYOUB ATTORNEY GENERAL BY: _____________________________ Barbara B. Rutledge Assistant Attorney General
BBR